DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot following the cancelation of the claim.
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot following the cancelation of the claim.
Applicant’s arguments, see the Remarks filed on June 14, 2022, with respect to the rejection over D’Angelo et al. (WO 2019/070513), as evidenced by Marzooq et al. (“Zwitterion-Containing Ionogel Electrolytes”) have been fully considered and are persuasive. The examiner agrees that D’Angelo et al. do not teach polymerization of sulfobetaine methacrylate in 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, wherein the weight ratio of sulfobetaine methacrylate to 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide is 1:0.3 to 1:2.
The Example 1 on pages 21-22 of the specification show that a supercapacitor comprising a solid electrolyte made by polymerizing sulfobetaine methacrylate in 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide in a weight ratio of 1: 0.5 has excellent capacitance, energy density, and power density.
The Declaration under 37CFR 1.132 filed in June 14, 2022 shows that a solid electrolyte prepared from sulfobetaine methacrylate in 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide in a weight ratio of 1: 1.8 is flexible, while a solid electrolyte prepared from sulfobetaine methacrylate in 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide in a weight ratio of 1: 0.25 crumbles and breaks apart.
The rejection of claims 1-3, 5, 6, 11-13, and 16 under 35 U.S.C. 103 as being unpatentable over D’Angelo et al. (WO 2019/070513), as evidenced by Marzooq et al. (“Zwitterion-Containing Ionogel Electrolytes”) is withdrawn.
Claims 1, 2, and 11-13 are allowed.
Claims 3-10 and 14-16 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722